IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NO. WR-85,375-01; -02; -03; -04

                      EX PARTE RAY LYNN WELLS, Applicant

        ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 23707A; 24043A; 24044A; 23706A IN THE 91ST DISTRICT COURT
                     FROM EASTLAND COUNTY

       A LCALA, J., filed a concurring opinion.

                                CONCURRING OPINION

       A LCALA, J., joins this Court’s order and concurs for the reasons expressed in her

concurring opinion in Ex parte Pointer, 492 S.W.3d 318, 320-21 (Tex. Crim. App. 2016) (per

curiam) (Alcala, J., concurring) (stating that Code of Criminal Procedure Article 1.051

permits a habeas court to appoint counsel to an indigent habeas applicant “if the court

concludes that the interests of justice require representation,” and encouraging habeas courts

to utilize this statutory authority “in order to liberally appoint counsel for pro se applicants

who . . . appear to have colorable ineffective-assistance-of-counsel claims”).

Filed: September 21, 2016

Do Not Publish